DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Eke (US 2018/0159457) discloses apparatus and method for controlling device in which abstract discloses a control system for use with an oscillating device has a response signal having a back electromotive force component and a driver adapted to provide a drive signal to the oscillating device. The control system has a sensor adapted to sense an electrical parameter of the response signal and a controller coupled to the sensor and to the driver. The controller has a calculator adapted to determine a sign of curvature of a portion of the response signal based on the electrical parameter, and the controller is adapted to provide a control signal to adjust the amplitude of the drive signal to slow down the oscillating device, and withdraw the drive signal upon identifying a change in the sign of curvature.
 	The prior art, Chang et al. (US 2016/0097662) discloses [0041] The first microprocessor 6 makes the current transmitted to the coil 20 be a constant current pulse signal having a predetermined frequency via the signals output by the first output signal output end POS_EN and the second signal output end NEG_EN. The constant current pulse signal and the coil 20 generate an exciting magnetic field, wherein there is a larger exciting magnetic field generated when the current value is larger. Based on the Faraday's Law, when the conductor moves and across the magnetic field lines, there would be induced electromotive force generated at two ends of the sensing electrode 22. After the induced electromotive force is filtered (removing noises) and magnified, and has a signal conversion (converting the analog signals to the digital signals) via the flow-sensing device, it would be transmitted to the first microprocessor 6. Because the induced electromotive force is directly proportional to the flow rate of the liquid to be measured, the first microprocessor 6 uses the mechanism converting voltage to flow rate so as to calculate the flow rate of the liquid.
	The closest prior art, Hajati et al. (US 2017/0090573) discloses ELECTRONIC DEVICE INCLUDING CLOSED-LOOP CONTROLLER FOR HAPTIC ACTUATOR AND RELATED METHODS in which [0013], The haptic actuator may include an actuator housing and a field member movable within the actuator housing. The electronic device may also include a driver capable of driving the haptic actuator, and sensing at least one of a drive voltage and drive current for the haptic actuator. The electronic device may also include a closed-loop controller cooperating with the driver. The closed-loop controller may be capable of determining a calibration of the haptic actuator based upon at least one of the driving voltages and driving current, and storing at least one reference pattern of movement for the field member. The closed-loop controller may also be capable of driving the haptic actuator in a closed-loop configuration based upon the calibration of the haptic actuator and at least one reference pattern of movement of the field member. A device controller may be coupled to the wireless communications circuitry and the haptic actuator and may be capable of performing at least one wireless communications function and selectively operating the haptic actuator.
	Hu et al. (US 2019/0235629) discloses VIBRO-HAPTIC DESIGN AND AUTOMATIC EVALUATION OF HAPTIC STIMULI in which paragraph [0035], Force sensor 105 may be housed within enclosure 101, and may include any suitable system, device, or apparatus for sensing a force, a pressure, or a touch (e.g., an interaction with a human finger) and generating an electrical or electronic signal in response to such force, pressure, or touch. In some embodiments, such electrical or electronic signal may be a function of a magnitude of the force, pressure, or touch applied to the force sensor. In these and other embodiments, such electronic or electrical signal may comprise a general-purpose input/output signal (GPIO) associated with an input signal to which haptic feedback is given (e.g., a capacitive touch screen sensor or other capacitive sensor to which haptic feedback is provided). For purposes of clarity and exposition in this disclosure, the term “force” as used herein may refer not only to force, but to physical quantities indicative of force or analogous to force, such as, but not limited to, pressure and touch.
	But, the closest prior art, alone or in combination fail to explicitly disclose mechanical impedance identity circuitry configured to: during driving of the electromagnetic load by the waveform signal or a signal derived therefrom, receive: a current signal representative of a current associated with the electromagnetic load; and a back electromotive force signal representative of a back electromotive force associated with the electromagnetic load; and implement an adaptive filter to identify parameters of the mechanical impedance of the electromagnetic load, wherein: an input of a coefficient control for adapting coefficients of the adaptive filter is a first signal derived from the back electromotive force signal; and a target of the coefficient control for adapting coefficients of the adaptive filter is a second signal derived from the current signal, render the claims allowable over prior arts.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        7/27/2022